IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                            NO. 630
                                 :
AMENDMENT TO RULE 1910.10 OF THE :                            CIVIL PROCEDURAL RULES
PENNSYLVANIA RULES OF CIVIL      :
PROCEDURE                        :                            DOCKET
                                 :
                                 :




                                                ORDER


PER CURIAM

      AND NOW, this 13th day of October, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the Note to Rule 1910.10 of the Pennsylvania Rules of Civil
Procedure is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.